—In an action, inter alia, to recover damages for negligence, the plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County (Berler, J.), entered March 3, 1995, as granted the motion of the defendant Town of Smithtown for summary judgment and dismissed the complaint insofar as asserted against it.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff’s cross motion for leave to serve a late notice of claim was made after the expiration of the limitations period for the commencement of her action insofar as asserted against the Town of Smithtown. Therefore the Supreme Court properly denied her application and granted the Town’s motion for summary judgment (see, General Municipal Law § 50-e [5]; § 50-i [1]; Pierson v City of New York, 56 NY2d 950; Armstrong v New York City Convention Ctr. Operating Corp., 203 AD2d 170; Carr v City of New York, 176 AD2d 779).
Bracken, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.